1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
      JOANNE MARIE JOHNSON,
11                                                 Case No. 2:17-cv-06989-GJS
                         Plaintiff
12
              v.
13                                                 MEMORANDUM OPINION AND
      NANCY A. BERRYHILL, Acting                   ORDER
14    Commissioner of Social Security,
15                       Defendant.
16
17                                    I.   PROCEDURAL HISTORY
18         Plaintiff Joanne Marie Johnson (“Plaintiff”) filed a complaint seeking review
19   of the decision of the Commissioner of Social Security denying her application for
20   Disability Insurance Benefits (“DIB”). The parties filed consents to proceed before
21   the undersigned United States Magistrate Judge [Dkts. 8 and 11] and briefs
22   addressing disputed issues in the case [Dkt. 17 (“Pl. Br.”) and Dkt. 18 (“Def. Br.”)].
23   The Court has taken the parties’ briefing under submission without oral argument.
24   For the reasons discussed below, the Court finds that this matter should be affirmed.
25
26                 II.      ADMINISTRATIVE DECISION UNDER REVIEW
27         In June 2013, Plaintiff filed an application for DIB, alleging disability
28   beginning on January 20, 2011. [Dkt. 13, Administrative Record (“AR”) 20, 155.]
1    After Plaintiff’s application was denied initially and on reconsideration, a hearing
2    was held before Administrative Law Judge Mary L. Everstine (“the ALJ”) on March
3    22, 2016. [AR 202, 60-81, 108-12, 115-19.] On April 27, 2016, the ALJ issued an
4    unfavorable decision. [AR 20-29.]
5          The ALJ applied the five-step sequential evaluation process to find Plaintiff
6    not disabled. See 20 C.F.R. § 404.1520(b)-(g)(1). At step one, the ALJ found
7    Plaintiff had not engaged in substantial gainful activity since her alleged onset date
8    of January 20, 2011, through her date last insured of March 31, 2015. [AR 22.] At
9    step two, the ALJ found that Plaintiff suffered from the severe impairments of
10   rheumatoid arthritis and asthma. [Id.] At step three, the ALJ determined that
11   Plaintiff did not have an impairment or combination of impairments that meets or
12   medically equals the severity of one of the impairments listed in Appendix I of the
13   Regulations, (“the Listings”). [AR 24.] See 20 C.F.R. Pt. 404, Subpt. P, App. 1.
14   Next, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to
15   perform a range of light work (20 C.F.R. § 404.1567(b)), which involves no more
16   than occasional stair climbing, balancing, stooping, kneeling, crouching, and
17   crawling and does not involve any ladder climbing, operating of moving machinery,
18   or concentrated exposures to dust, fumes, or respiratory irritants. [AR 24.] At step
19   four, the ALJ found that Plaintiff was able to perform her past relevant work as a
20   payroll clerk and job development specialist through her date last insured, as those
21   jobs were actually performed by Plaintiff and as generally performed in the national
22   economy. [AR 28-29.]
23         The Appeals Council denied review of the ALJ’s decision on July 17, 2017.
24   [AR 1-4.] This action followed.
25         Plaintiff raises the following issues challenging the ALJ’s findings and
26   determination of non-disability:
27         1. The ALJ erred in rejecting Plaintiff’s testimony regarding her subjective
28            symptoms and functional limitations.
                                                2
1          2. The ALJ erred in rejecting the opinion of Plaintiff’s treating physician
               regarding Plaintiff’s functional limitations.
2
           3. The ALJ erred in finding that Plaintiff has the ability to perform her past
3
               relevant work.
4
     [Pl. Br. at 2-12.] Plaintiff requests reversal and remand for payment of benefits or,
5
     in the alternative, remand for further administrative proceedings. [Id. at 13-14.]
6
           The Commissioner asserts that the ALJ’s decision should be affirmed, or in
7
     the alternative, remanded for further development of the record. [Def. Br. at 3-14.]
8
9
10                             III.   GOVERNING STANDARD

11         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to

12   determine if: (1) the Commissioner’s findings are supported by substantial evidence;

13   and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r

14   Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r Soc. Sec.

15   Admin., 682 F.3d 1157, 1161 (9th Cir. 2012). “Substantial evidence is more than a

16   mere scintilla but less than a preponderance; it is such relevant evidence as a

17   reasonable mind might accept as adequate to support a conclusion.” Gutierrez v.

18   Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir. 2014) (internal quotation marks

19   and citations omitted).

20         The Court will uphold the Commissioner’s decision when the evidence is

21   susceptible to more than one rational interpretation. Molina v. Astrue, 674 F.3d

22   1104, 1110-11 (9th Cir. 2012). However, the Court may review only the reasons

23   stated by the ALJ in his decision “and may not affirm the ALJ on a ground upon

24   which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The

25   Court will not reverse the Commissioner’s decision if it is based on harmless error,

26   which exists if the error is “inconsequential to the ultimate nondisability

27   determination, or that, despite the legal error, the agency’s path may reasonably be

28   discerned.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal

                                                3
1    quotation marks and citations omitted).
2
3                                     IV.    DISCUSSION
4          A. Plaintiff’s Subjective Symptom Testimony
5          Plaintiff contends that the ALJ failed to provide sufficient reasons for
6    rejecting her testimony regarding her subjective symptoms and functional
7    limitations. [Pl. Br. 2-7.]
8          Once a disability claimant produces evidence of an underlying physical or
9    mental impairment that could reasonably be expected to produce the symptoms
10   alleged and there is no affirmative evidence of malingering, the ALJ must offer
11   “specific, clear and convincing reasons” to reject the claimant’s testimony
12   concerning the severity of her symptoms. Trevizo v. Berryhill, 871 F.3d 664, 678-
13   79 (9th Cir. 2017) (citation omitted); Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir.
14   1996). The ALJ must specifically identify the testimony that is being rejected and
15   discuss the evidence that undermines that testimony. See Treichler v. Comm’r, Soc.
16   Sec. Admin., 775 F.3d 1090, 1102-03 (9th Cir. 2014); Reddick v. Chater, 157 F.3d
17   715, 722 (9th Cir. 1998); see also Trevizo, 871 F.3d at 679, n.5 (clarifying that
18   “assessments of an individual’s testimony by an ALJ are designed to ‘evaluate the
19   intensity and persistence of a claimant’s symptoms . . . ,’ and not to delve into wide-
20   ranging scrutiny of the claimant’s character and apparent truthfulness”) (quoting
21   Social Security Ruling 16-3p). If the ALJ’s assessment of the claimant’s testimony
22   is reasonable and is supported by substantial evidence, it is not the Court’s role to
23   “second-guess” it. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
24         Here, Plaintiff testified that she has significant limitations in her ability to
25   work due to rheumatoid arthritis and problems related to her hands, feet, shoulders,
26   and back. [AR 25, 65, 69.] She claimed that she is able to walk only two blocks
27   before wanting to rest and cannot sit, stand, or lie down for long periods, as she
28   needs to change positions every 15 minutes. [AR 72-73.] Plaintiff alleged that she
                                                 4
1    has pain in her fingers and toes, no feelings in her fingertips, and difficulty using her
2    hands for activities such as writing a letter, opening a bottle, and buckling her belt.
3    [AR 73-74.] Plaintiff testified that she received Enbrel injections for her rheumatoid
4    arthritis for five years, which seemed to “work[ ] well for the first four years,” but
5    “tapered off” in the fifth year. [AR 66.] At the time of her March 2016 hearing,
6    Plaintiff was taking prednisone and Norco for her rheumatoid arthritis, as her
7    medical insurance (Medi-Cal) did not cover Enbrel and her body had stopped
8    responding well to Enbrel. [AR 65-66.] Plaintiff testified that she was exhausted
9    and distracted from pain and her medications made her feel “foggy.” [AR 76.]
10         As set forth below, the ALJ offered specific, clear and convincing reasons for
11   discounting Plaintiff’s subjective testimony regarding her alleged debilitating
12   symptoms and impairments. See Trevizo, 871 F.3d at 678; Smolen, 80 F.3d at 1284.
13                1. Lack of Supporting Medical Evidence
14         The ALJ found that Plaintiff’s statements concerning her extremely restrictive
15   limitations were not consistent with the objective medical record. [AR 26.] “While
16   subjective pain testimony cannot be rejected on the sole ground that it is not fully
17   corroborated by objective medical evidence, the medical evidence is still a relevant
18   factor in determining the severity of the claimant’s pain and its disabling effects.”
19   Rollins, 261 F.3d at 857. See also Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.
20   2005). The ALJ noted that the treatment notes from Plaintiff’s rheumatologist, Dr.
21   Saman Thakker, indicated that Plaintiff’s rheumatoid arthritis was “generally under
22   control with medication and her symptoms [were] stable.” [AR 25.] A review of
23   Plaintiff’s medical records supports the ALJ’s finding. For example, in March
24   2011, shortly after Plaintiff’s alleged onset date, Dr. Thakker reported that Plaintiff
25   was “doing quite well” on Enbrel, despite some complaints of shoulder pain after
26   lifting a heavy grocery bag. [AR 25, 291.] Dr. Thakker reported that Plaintiff’s
27   rheumatoid arthritis was in clinical remission in November 2011, and described
28   Plaintiff as “doing well” in February 2012, August 2012, and February 2013. [AR
                                                5
1    25, 282-83, 286, 288.] In addition, Dr. Thakker noted that Plaintiff had not taken
2    any pain medications despite occasional flare-ups in February 2012, and that
3    Plaintiff hardly had “any pain” and had started applying for work by February 2013.
4    [AR 25, 282-83.] And, while Plaintiff often complained of some tenderness or
5    discomfort in various joints (i.e., knees, shoulders, ankles, hands, toes, spine), Dr.
6    Thakker did not report any fever, infections, synovitis, swelling, or edema. [AR 25-
7    26, 281-83, 285-88, 291, 489.]
8          The ALJ also noted that Plaintiff’s primary treating physician, Dr. Gerald
9    Radlauer, found that Plaintiff’s rheumatoid arthritis symptoms were generally under
10   fair control with Enbrel. [AR 25, 317.] While Plaintiff’s rheumatoid arthritis
11   became symptomatic (arthralgias and myalgias) in June 2015, after Plaintiff had
12   stopped receiving Enbrel injections, Dr. Radlauer reported that Plaintiff’s myalgias
13   were controlled with Norco by July 2015. [AR 25, 516.]1
14         Plaintiff asserts that in rejecting her subjective symptom testimony, the ALJ
15   selectively relied on Dr. Thakker’s and Dr. Radlauer’s medical records from 2012
16   and 2013, which indicated that she was “doing well” and her “rheumatoid arthritis
17   symptoms were under ‘fair control.’” [Pl. Br. at 5.] Although Plaintiff admits that
18   Enbrel “was effective in alleviating her rheumatoid arthritis symptoms” in 2012 and
19   2013, she argues that it was improper for the ALJ to rely on those “isolated portions
20   of the treatment records” to reject her testimony, as she subsequently lost her
21   medical insurance and had to stop taking Enbrel by 2015. [Pl. Br. at 5.] Contrary to
22
23
     1
            The ALJ also found that Plaintiff’s asthma was generally controlled with
24   medication. [AR 26.] Plaintiff had two hospital visits in June 2013, for complaints
25   of shortness of breath and was diagnosed with acute asthma exacerbation, acute
     flare of rheumatoid arthritis, and bronchitis. [AR 237, 246.] However, Plaintiff’s
26   September 2013 chest x-ray was normal and Dr. Radlauer reported that Plaintiff’s
     asthma was under fair control with medication in December 2013. [AR 26, 397,
27   461.] Since October 2014, Dr. Radlauer consistently reported that Plaintiff’s asthma
     was asymptomatic and/or controlled with medication. [AR 26, 508, 512, 516, 520,
28   521, 532.]
                                                6
1    Plaintiff’s argument, however, the ALJ did not selectively rely on medical records
2    from only 2012 and 2013. In finding that Plaintiff’s subjective symptom testimony
3    was not supported by the medical evidence, the ALJ cited medical records
4    pertaining to the relevant period from her alleged onset in 2011 through her date last
5    insured in 2015. [AR 25-26.] And, as discussed, Plaintiff’s medical records showed
6    that Plaintiff’s symptoms from rheumatoid arthritis were generally controlled with
7    Enbrel injections from 2011 through 2014, and that Norco helped to alleviate
8    Plaintiff’s symptoms after she stopped taking Enbrel. Thus, the ALJ reasonably
9    concluded that the objective medical evidence failed to support the degree of
10   symptoms and limitations alleged by Plaintiff in her testimony. Lack of supporting
11   objective medical evidence could therefore be relied on to support the ALJ’s overall
12   conclusion based on the additional reasons stated in the opinion. [Pl. Br at 5; AR
13   25, 66, 282-83, 286, 288, 291, 317, 508, 516, 532.]
14                2. Search for Work After Onset Date and Part-Time Work After
15                   Date Last Insured
16         The ALJ noted that Plaintiff attempted to find work more than a year after her
17   alleged onset date and actually worked on a part-time basis after her date last
18   insured. [AR 22, 26.] In February 2013, Plaintiff reported that she was having
19   hardly any pain and was trying to apply for a job. [AR 283.] In May 2013, Plaintiff
20   again reported that she was trying to find work. [AR 281.] From May 4, 2015 to
21   December 2, 2015, Plaintiff had a part-time job and worked 16 to 19.5 hours a
22   week. [AR 22, 26, 63-64.] The ALJ reasonably concluded that Plaintiff’s search for
23   employment and part-time work were inconsistent with her testimony that she
24   suffered from disabling impairments and limitations since 2011. See Bray v. Astrue,
25   554 F.3d 1219, 1227 (9th Cir. 2009) (finding that the claimant recently worked as a
26   personal caregiver and sought out other employment since then was an adequate
27   basis for discounting the claimant’s testimony); see also 20 C.F.R. § 404.1571
28   (“Even if the work you have done was not substantial gainful activity, it may show
                                               7
1    that you are able to do more work than you actually did.”); Light v. Soc. Sec. Admin.
2    119 F.3d 789, 792 (9th Cir. 1997) (in evaluating a claimant’s testimony, the ALJ
3    may consider “inconsistencies either in his testimony or between his testimony and .
4    . . his work record . . . .”). Plaintiff argues that her prior attempts to find work did
5    not reflect an actual ability to sustain work activity, and her problems with focus,
6    concentration and frequent mistakes led to her termination from her part-time job.
7    [Pl. Br. at 6-7.] Nevertheless, Plaintiff’s search for work indicated that she held
8    herself out as capable of working during the time she alleged she was disabled and
9    her performance of part-time work showed that she had a capacity to work that far
10   exceeded her claimed limitations. See Light, 119 F.3d at 792. To the extent the
11   evidence in the record is subject to more than one interpretation, the ALJ’s
12   interpretation thereof was rational and reasonable, and therefore the Court must
13   uphold it. See Rollins, 261 F.3d at 857.
14         Accordingly, the ALJ provided specific, clear and convincing reasons
15   supported by substantial evidence to support the ALJ’s decision to discount
16   Plaintiff’s subjective symptom testimony.
17         B. Dr. Radlauer’s Opinion
18         Plaintiff contends the ALJ erred by improperly rejecting Dr. Radlauer’s
19   assessments of Plaintiff’s work-related functional limitations. [Pl. Br. at 7-12 (citing
20   AR 446-48, 545-46).]
21         The ALJ is tasked with resolving conflicts in the medical evidence. See
22   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). In general, a treating
23   physician’s opinion is entitled to more weight than an examining physician’s
24   opinion, and an examining physician’s opinion is entitled to more weight than a
25   nonexamining physician’s opinion. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
26   1995). An ALJ must provide clear and convincing reasons supported by substantial
27   evidence to reject the uncontradicted opinion of a treating or examining physician.
28   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester, 81 F.3d at
                                                 8
1    830-31). If a treating or examining doctor’s opinion is contradicted by another
2    medical opinion, an ALJ may reject it only by providing specific and legitimate
3    reasons supported by substantial evidence. Bayliss, 427 F.3d at 1216. “This is so
4    because, even when contradicted, a treating or examining physician’s opinion is still
5    owed deference and will often be ‘entitled to the greatest weight . . . even if it does
6    not meet the test for controlling weight.’” Garrison v. Colvin, 759 F.3d 995, 1012
7    (9th Cir. 2014) (quoting Orn, 495 F.3d at 633). An ALJ can satisfy the “substantial
8    evidence” requirement by “setting out a detailed and thorough summary of the facts
9    and conflicting clinical evidence, stating [her] interpretation thereof, and making
10   findings.” Garrison, 759 F.3d at 1012 (internal quotation marks and citation
11   omitted).
12         Dr. Radlauer began treating Plaintiff in 2008. [AR 433.] In October 2013,
13   Dr. Radlauer completed a medical source statement assessing Plaintiff with
14   significant work-related limitations. [AR 432-33.] Dr. Radlauer opined that
15   Plaintiff was limited to lifting and/or carrying less than 10 pounds, standing and/or
16   walking less than 2 hours in an 8-hour workday, and sitting less than 6 hours in an
17   8-hour workday. [AR 432-33.] Dr. Radlauer found that Plaintiff needed to alternate
18   between sitting and standing constantly and would need to use a cane if she walked
19   a lot. [AR 433.] Dr. Radlauer also reported that Plaintiff had limitations in
20   reaching, handling, feeling, and balancing and was precluded from climbing,
21   stooping, kneeling, crouching, crawling, and working in environments involving
22   heights, moving machinery, temperature extremes, chemicals, and dust. [AR 433.]
23         In February 2016, almost a year after Plaintiff’s date last insured, Dr.
24   Radlauer completed a second, less restrictive medical source statement. [AR 545-
25   46.] Dr. Radlauer found that Plaintiff was still limited to lifting and/or carrying less
26   than 10 pounds and standing and/or walking less than 2 hours in an 8-hour workday.
27   [AR 545.] Dr. Radlauer also found Plaintiff needed to alternate between standing
28   and sitting constantly and was precluded from feeling (with fingertips) and working
                                                9
1    around heights, moving machinery, temperature extremes, chemicals and dust. [AR
2    545-46.] But unlike in his earlier medical source statement, Dr. Radlauer found that
3    Plaintiff could sit 6 hours in an 8-hour workday, frequently balance and finger, and
4    occasionally climb, stoop, kneel, crouch, crawl, reach, and handle. [AR 545-46.]
5          The ALJ gave “little weight” to the work restrictions assessed by Dr.
6    Radlauer, as they were unsupported by his own treatment records and more
7    restrictive than those found by any other medical source. [AR 27.] Instead, the ALJ
8    gave “great weight” to the state agency medical consultants, Dr. Pamela Ombres and
9    Dr. M. Gleason, who found Plaintiff could perform a range of light work, consistent
10   with the ALJ’s RFC assessment. [AR 24, 26-27, 86-92, 100-04.] As substantial
11   medical evidence contradicts Dr. Radlauer’s opinion, the ALJ only needed to
12   provide specific and legitimate reasons supported by substantial evidence in the
13   record to discount his opinion. See Bayliss, 427 F.3d at 1216. The ALJ did so here.
14         The ALJ found that some of the “overly restrictive” limitations assessed by
15   Dr. Radlauer were unsupported by any objective findings in his own treatment
16   notes. [AR 27.] As noted, Dr. Radlauer’s medical records showed that Plaintiff’s
17   rheumatoid arthritis symptoms were generally controlled with Enbrel injections
18   from 2011 through October 2014, and after Plaintiff stopped taking Enbrel, Norco
19   helped to alleviate Plaintiff’s symptoms. [AR 317, 319, 323, 327, 331, 334, 341,
20   343, 347, 351, 434, 436, 438, 508, 516, 532.] Dr. Radlauer also frequently reported
21   that Plaintiff’s peripheral vascular, neurologic, and musculoskeletal examinations
22   were normal. [AR 460, 506-07, 510-11, 514, 518, 522, 526, 530.] Dr. Radlauer’s
23   treatment notes and medical source statements did not contain any information to
24   explain how Plaintiff’s medical conditions could translate into the specific and
25   severe limitations that he assessed (e.g., need to constantly alternate between
26   standing and sitting and lifting and/or carrying less than 10 pounds). Thus, the lack
27   of objective findings in Dr. Radlauer’s own medical records was a specific,
28   legitimate basis for discounting his opinion. See Connett v. Barnhart, 340 F.3d 871,
                                               10
1    875 (9th Cir. 2003) (upholding rejection of treating physician’s opinion as his own
2    treatment notes did not support extensive conclusions regarding the claimant’s
3    limitations); Bayliss, 427 F.3d at 1216 (discrepancy between doctor’s recorded
4    observations regarding the claimant’s capabilities and statement that the claimant
5    could stand or walk for only 15 minutes at a time was a clear and convincing reason
6    for not relying on the doctor’s opinion).
7          The ALJ also observed that the work restrictions assessed by Dr. Radlauer in
8    October 2013 conflicted, somewhat, with the limitations that he assessed in
9    February 2016. [AR 27.] In October 2013, Dr. Radlauer restricted Plaintiff to
10   sitting less than 6 hours in a workday, but by February 2016, Dr. Radlauer found
11   that Plaintiff could sit a full 6 hours in a workday. [AR 27, 432, 545.] Dr. Radlauer
12   also reported that Plaintiff’s postural limitations had significantly improved by
13   February 2016. [AR 27, 433, 546.] Dr. Radlauer’s treatment records, however,
14   provide no basis for Plaintiff’s increased functional abilities. Therefore, the ALJ
15   properly accorded Dr. Radlauer’s opinion less weight. See Connett, 340 F.3d at
16   875; Gabor v. Barnhart, 221 F. App’x 548, 550 (9th Cir. 2007) (“internal
17   inconsistencies” in physician’s report provided a proper basis for excluding that
18   medical opinion).
19         C. Past Relevant Work
20         Plaintiff contends that the ALJ failed to include all of her limitations, as
21   described during her testimony and as assessed by Dr. Radlauer, in the hypothetical
22   question posed to the vocational expert, and, as a result, the ALJ’s determination
23   that she is capable of performing her past relevant work is not based on substantial
24   evidence. [Pl. Br. at 12 (citing AR 79).] The Court disagrees. The ALJ gave
25   specific, clear and convincing reasons for discounting Plaintiff’s symptom testimony
26   and specific and legitimate reasons for disregarding Dr. Radlauer’s opinion that
27   Plaintiff had limitations that exceeded Plaintiff’s RFC, as set forth in the decision.
28   [AR 24-26.] Therefore, the ALJ did not need to incorporate those rejected
                                                 11
1    limitations into the hypothetical question posed to the vocational expert. [AR 24,
2    79.] See Magallanes v. Bowen, 881 F.2d 747, 756-57 (9th Cir. 1989) (hypothetical
3    questions posed to a vocational expert need not include all alleged limitations, but
4    rather only those limitations the ALJ finds to exist). Moreover, because all the
5    limitations identified in Plaintiff’s RFC were included in the hypothetical question,
6    the vocational expert’s testimony provided substantial evidence for the ALJ’s step
7    four determination that Plaintiff was capable of performing her past relevant work.
8    [AR 24, 79]; Bayliss, 427 F.3d at 1217 (the ALJ could properly rely on vocational
9    expert’s testimony as the hypothetical question “contained all of the limitations that
10   the ALJ found credible and supported by substantial evidence in the record”).
11
12                                   V.    CONCLUSION
13         For all of the foregoing reasons, IT IS ORDERED that the decision of the
14   Commissioner finding Plaintiff not disabled is AFFIRMED.
15         IT IS SO ORDERED.
16
17   DATED: October 2, 2018
18                                          ___________________________________
                                            GAIL J. STANDISH
19                                          UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
                                               12
